PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15458725
Filing Date: 3/14/2017
Appellant(s): Sullivan et al.



__________________
Anthony P. Marshik
For Appellant


OFFICE’S ANSWER





This is in response to the appeal brief filed June 7, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/15/2021 from which the appeal is taken is being maintained by the Office.

(2) Response to Argument
The Office agrees with the Appellant’s summary of the current invention of the fan assembly on page 4 of the Appeal Brief and draws attention to Figures 1-4 from Appellant’s drawings.
The pertinent components of the fan assembly in claims 1, 11 and 17 relate to motor supports (20) with notches (22), a motor plate (6) that is to be attached to the motor support notches via motor plate flanges, and a motor (4) with a motor shaft situated upon the motor plate.  These components work together to align the centerline of the motor shaft with an associated fan assembly.
The Office has relied upon the Zhen (CN202946455U, note associated WIPO English Machine Translation associated with the Foreign Reference on file for CN202946455 which filed entry is dated 5/17/2019) and Ponticelli (US 4,699,341) to reject claims 1-3, 5, 7-15,17,19 and 20.  The additional prior art reference of Wehrheim (US 2011/0010961) was used to reject claim 6.
Appellant has only contested the rejections in claims 1, 11, and 17 involving the prior art of Zhen and Ponticelli; therefore, the Office will limit its response to such claims (the Office notes that claim 5 will be discussed below as it relates to claim 17).

i.
Regarding claim 1, the Office contends that Zhen (see Figs. 2-5 and associated WIPO English Machine Translation associated with the Foreign Reference on file for CN202946455 which filed entry is dated 5/17/2019) discloses a method for aligning a centerline of a motor shaft in a direct drive fan assembly, the direct drive fan assembly includes a motor (220), two motor supports (121) each having a vertical side (Figure 5), a motor shaft (Figure 3), and a fan (210), comprising: selecting a motor (220) from among a plurality of motors (Figures 4 & 5; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71), the plurality of motors having different heights (Figures 4 & 6; Page 2 – Lines 68-71; This describes how the assembly piece, 130, is replaced according to the size of the motor, 220); matching a motor plate (130) from among a plurality of motor plates to the selected motor (Page 2 – Lines 68-71), the matching motor plate being a single integral piece and including flanges (131; Figure 4), the plurality of the motor plates having different heights (Figures 3-6; Page 2 – Lines 68-71; this describes how there is a plurality of height assembly parts (130) that are replaced according to the size of the motor); creating, from the selected motor and the matching motor plate, a motor-plate assembly having a resulting height that matches a particular height of the direct drive fan assembly (Page 2 – Lines 68-71), the motor-plate assembly being created by directly attaching the selected motor to the matching motor plate (Figures 5-6); and aligning a centerline of a motor shaft (note, while the motor shaft is not identified with a reference character, Figure 5 shows how the fan blade (210) is operably connected to the motor (220) via a shaft) of the motor-plate assembly to the direct drive fan assembly (100, 200 & 120), and the plurality of motors and the plurality of motor plates are sized such that each motor in the plurality of motors matches with one of the plurality of motor plates to create a respective motor-plate assembly having a resulting height that matches the particular height of the direct drive fan assembly (Page 2 – lines 68-71), wherein the particular height of the direct drive fan assembly is based on a distance from the motor support (120) to a center of a hub (the “hub” would be the rotational center of the fans impeller) of the direct drive fan assembly (Page 2 – Lines 68-71; Since the motor support (120) is mounted within the frame (110) AND the motor plate (130) is mounted to the upper surface of the motor support (see Figure 5), this would necessitate that the particular height of the direct drive fan assembly be based on the distance from the motor support (120) to the center of the hub, since the motor is designed to have the centerline of the motor shaft be aligned with the centerline of the frame.).
Zheng fails to disclose: each vertical side of the two motor supports having a notch; and lowering the motor-plate assembly by inserting the flanges of the matching motor plate into the notches in the two motor supports which increases the particular height of the direct drive fan assembly by a distance, when the particular height of the selected motor exceeds a motor threshold height. However, Ponticelli further teaches a method of securing a flat platform (16) to a support (11), where the flat platform has a flange (18) that is inserted into one pair of a plurality of notches (12) that are formed in the vertical sides of the support (Figure 1).  Please note that the proposed modification is to substitute the locking assemblies (140) of Zheng with the insertable flange & corresponding notches, as taught by Ponticelli.  Upon this modification (of having the vertical sides of Zheng’s motor support formed with a plurality of notches such that the motor plate assembly can be mounted to the motor support by inserting the existing motor plate flanges (131) of Zheng’s motor plate (130) into a respective pair of the plurality of notches, as taught by Ponticelli), this would result in the method step of: lowering the motor-plate assembly (Zheng: 200 & 130) by inserting the flanges (Zheng: 131) of the matching motor plate (Zheng: 130) into the notches (Ponticelli: 12) in the two motor supports (Zheng:121) which increases the particular height of the direct drive fan assembly by a distance, when the particular height of the selected motor exceeds a motor threshold height (since each of the selected motor & the selected matching motor plate have a specific vertical height, when the motor is mounted onto the motor plate, this would result in a motor-plate assembly having a particular height (the vertical height of the motor plus the vertical height of the motor plate).  So when the particular height exceeds the motor threshold height, the flanges of the motor plate can be inserted into a different pair of the notches formed in the vertical sides of the motor support to achieve a desired height for the centerline of the motors shaft).
Zheng teaches on Page 2 – Line 58-62 how the carrier (120) & assembly (130) are mounted fastened together via a plurality of locking assemblies (140), but further specify that “the combination mode of the carrier 120 and the assembly 130 is not limited to the embodiment shown in the drawings, and can also be detachably connected with one another by means of a buckle and the like”.  So Zheng teaches how other means of securing the carrier & assembly may be used and the courts have held that a simple substitution of one known element (in this case, using a bolt & nut to detachably secure two components together) for another (in this case, using a flange that is inserted into a notch) to obtain predictable results (in this case, a means for detachably coupling two pieces of a direct drive fan assembly together) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.  Therefore, the Office holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the fan assembly of Zheng such that the vertical sides of the motor support were formed with a plurality of notches configured to receive the flanges extending from the matched motor plate, as taught by Ponticelli. 
Regarding Claim 5, Zheng in view of Ponticelli teaches the method as disclosed above in Claim 1, wherein Zheng further teaches: wherein the resulting height of the motor-plate assembly is based on a distance from a base (the vertical bottom of the flanges, 131) of the motor plate (130) to the centerline of a motor shaft (Figures 3-6; PLEASE NOTE, while the motor shaft is not identified with a reference character, Figure 4 shows how the fan blade, 210, is operably connected to the motor, 220, via a shaft). 
Regarding Claim 11, this claim is directed to a method for minimizing components in a direct drive fan assembly, the method comprising the method steps previously recited in Claim 1 EXCEPT that Claim 11 specifies that the method comprises: setting a particular height of the direct drive fan assembly, wherein the particular height is a height from a base of the direct drive fan assembly to a center of a hub of the direct drive fan assembly (as opposed to Claim 1 which identifies the particular height of the direct drive fan assembly is based on “a distance from the motor support to a center of a hub of the direct drive fan assembly”.
Regarding Claim 17, this claim is directed to the apparatus for performing the method steps of Claim 5 (which by virtue of the dependency of Claim 5 includes the method steps recited in Claim 1) IN ADDITION TO specifying that the direct drive fan assembly comprises a direct drive fan assembly frame & wherein a particular height for the direct drive fan assembly, wherein the particular height is measured from a top of the two motor supports to a center of the hub.  With respect to the limitations recited in Claim 17 that would be performing the method steps as disclosed above in Claim 5, those limitations in Claim 17 are rejected under the same prior art and motivations as those used in the rejection of Claim 5 (which, as noted above, by virtue of its dependency includes the rejection of Claim 1).  With respect to the additional limitations, Zheng discloses: the direct drive fan assembly comprises a direct drive fan assembly frame (300) & wherein a particular height for the direct drive fan assembly, wherein the particular height is measured from a top of the two motor supports to a center of the hub (Figures 3-6; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71; Since the two motor supports (121) are mounted onto the fixed fastening portions (111) of the frame (110), this would result in a particular height being formed between the top of the two motor supports and a center of the frame (110).  Since the center of the hub (once the motor is attached to the matching motor plate) is designed to be coaxial with the center of the frame, this would result in the “particular height” being measured from a top of the two motor supports to the center of the impeller hub).

ii.
Regarding claims 1 and 11, Appellants argue that Zheng and Ponticelli fail to teach or suggest:
“lowering the motor-plate assembly by inserting the flanges of the matching motor plate into the notches in the two motor supports which increases the particular height of the direct drive fan assembly by a distance, when the particular height of the selected motor exceeds a motor threshold height”.
Similarly, regarding claim 17, Appellants argue that Zheng and Ponticelli fail to teach or suggest:
“the motor-plate assembly configured to be lowered by inserting the flanges of the matching motor plate into the notches of the two motor supports which increases the particular height of the direct drive assembly by a distance, when a particular height of the selected motor exceeds a motor threshold height”.

Appellants note that while Zheng teaches and suggests a variety of locking/connection members, none include inserting flanges into motor supports (see Appellants’ Brief, pages 11-12 and 17-18).    Appellants also point out that Zheng’s teaching of a connecting piece, 130, compensates for a smaller motor which would be opposite to Appellants’ requirement of lowering the motor-plate assembly to accommodate a larger motor (see Appellant’s Brief, pages 14 and 20).  On the other hand, Ponticelli relates to a kit for installing vehicle radios and makes no mention of a use related to motors/fan assemblies (see Appellants’ Brief, pages 12-13 and 18-19).  Appellants note that their invention is meant to help with alignment of a motor shaft to prevent vibration/movement from the motor from damaging the fan assembly while Ponticelli uses its tabs and slots for mounting stationary vehicle radios (see Appellant’s Brief, pages 13-14).  Appellants also argue that the two reference, taken together, do not adequately explain how the connecting piece, 130, from Zheng, would be used when a motor height exceeds a particular motor threshold height (see Appellants’ Brief, pages 14 and 20) and further argues that using Ponticelli would undermine the principle of operation in Zheng to provide increased height to the motor support (see Appellants’ Brief, pages 16 and 20-21).
With respect to Appellants’ arguments towards claims 1, 11 and 17, the Office contends that the combination of the Zheng reference with Ponticelli reasonably reads upon the claim limitations contained therein.  The Office agrees that nothing in Zheng teaches/suggests specifically inserting the flanges of the matching motor plate into notches formed in the two motor supports.  However, Zheng does describe how the motor carrier (120) & assembly (130) is not limited to the embodiment shown in the drawings (where the embodiment shown in the drawings uses nuts & bolts), and can also be detachably connected with one another by means of a buckle and the like (e.g., see page 2 - Lines 58-62 of the English Machine Translation of CN202946455).  These other means for detachably connecting the components together show an openness to alternate plate/support fastening mechanisms, and the modification of Zheng with Ponticelli in using a detachable flange/notch connection is an alternate fastening mechanism with the additional benefit of having adjustable height positions.
	With respect to Appellants’ argument that Ponticelli’s context involves vehicle radios which are distinct from Zheng’s fan/motor assembly to assist in shaft alignment, the Office contends that (1) Ponticelli is chiefly utilized for its plate/support fastening mechanism which relates to Zheng’s multiple plate/support fastening mechanism suggestions and (2) Ponticelli and Zheng are both seeking to solve the underlying problem of stably accommodating, in a limited space, a removable part having varying sizes.
With respect to Appellants’ perspective that the connecting piece, 130, from Zheng, inadequately addresses the situation of a motor height which exceeds a particular height or that element 130 compensates for a smaller motor which would be opposite to Appellants’ requirement of lowering the motor-plate assembly to accommodate a larger motor, the Office observes the underlying teaching imparted from Zheng’s connecting piece, 130, namely, that a fan assembly using a motor with a different size can have its size be accommodated by a removably attached motor plate.  That this motor plate can have variable positions while carrying a particular device is taught/handled/imparted by Ponticelli, which necessarily encompasses both raising and lowering functionality by virtue of its array of notches into which its plate can be inserted.  The Appellants have also argued that the proposed modification would change the principle operation of the primary reference because the proposed modification would configure Zheng to operate to lower the motor plate which is opposite to its explicit role in increasing.  The Office sees no issue, however, as Ponticelli’s notches, while accommodating the capability of lowering an associated plate into lower notches, would also maintain the capability of raising the plate linearly away from the lower notches.  What this would mean in regards to Zheng is that a skilled artisan would have improved flexibility in plate height placement, whether that means positioning the plate in a higher notch to accommodate a smaller motor or positioning the plate in a lower notch to accommodate a larger motor.

For the above reasons, the Office believes that the rejections should be sustained.

Respectfully submitted,

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

Conferees:
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                                                             
                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.